Order filed September 13, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00806-CR
                                ____________

                       JARVIS L. BARBER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 2008621

                                     ORDER

      Appellant is represented by retained counsel, Frederick Wilson. No brief has
been filed. The trial court has already held two hearings pursuant to Texas Rule of
Appellate Procedure 38.8 and determined that (1) appellant desires to continue to
prosecute his appeal; (2) appellant has not abandoned his appeal; and (3) appellant
is not indigent.

      On July 19, 2018, we ordered that appellant’s brief be filed by August, 3,
2018, and noted no further extensions would be granted absent extraordinary
circumstances. We granted an extension until September 10, 2018. The brief has not
been filed.

      We ORDER that appellant’s brief be filed by September 28, 2018. NO
FURTHER EXTENSIONS WILL BE GRANTED.

      If the brief is not filed as ordered, we will decide this appeal upon the record
before the court. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994)
(affirming conviction on record alone where appellant failed to file a pro se brief
after being properly admonished).



                                    PER CURIAM
                         RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

               (1) Effect.   An appellant’s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

               (2) Notice. If the appellant’s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate
court does not receive a satisfactory response within ten days, the court must order
the trial court to immediately conduct a hearing to determine whether the appellant
desires to prosecute his appeal, whether the appellant is indigent, or, if not indigent,
whether retained counsel has abandoned the appeal, and to make appropriate
findings and recommendations.

               (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record—including any order and
findings—must be sent to the appellate court.

               (4) Appellate Court Action. Based on the trial court’s record, the
appellate court may act appropriately to ensure that the appellant’s rights are
protected, including initiating contempt proceedings against appellant’s counsel. If
the trial court has found that the appellant no longer desires to prosecute the appeal,
or that the appellant is not indigent but has not made the necessary arrangements for
filing a brief, the appellate court may consider the appeal without briefs, as justice
may require.